QUINN, Justice,
dissenting:
I respectfully dissent. The trial court’s order of suppression is based on appropriate legal standards and its findings of fact are adequately supported by the record.
The majority holds that the officer’s observations of the ring could properly be utilized to support the issuance of a search warrant. The operative principle of law relied on for this holding is that “[a] reasonable suspicion short of probable cause will justify the superficial scrutiny of an object in plain view during the course of a valid search of a defendant’s premises.” However, the evidence and the trial court’s findings do not permit the application of this principle to the case at hand.
In our original opinion we outlined the law of consent searches and plain view discoveries in some detail:
“Where, as here, the consent is confined to certain items, the search itself likewise must be limited to the terms of the consent. Under such circumstances the search must be restricted to those objects and areas which are likely to contain the articles sought. E. g., United States v. Dichiarinte, [445 F.2d 126 (7th Cir. 1971)]; United States v. Taibe, [446 F.Supp. 1142 (E.D.N.Y.1978), aff’d, 591 F.2d 1333 (2d Cir. 1978), cert. denied, 444 U.S. 1071, 100 S.Ct. 1013, 62 L.Ed.2d 752 (1980)]; People v. Schmoll, [383 Ill. 280, 48 N.E.2d 933 (1943)]; C. Whitebread, Criminal Procedure § 10.03 (1980). Police officers may not obtain a consent to search on the representation that they intend to look for specified items and then use that consent as a license to conduct a general exploratory search.
“When, however, the police are legitimately on the premises pursuant to a consent to search, they may seize the objects sought as well as other incriminating evidence in plain view. E. g., Coolidge v. New Hampshire, 403 U.S. 443, 91 S.Ct. 2022, 29 L.Ed.2d 564 (1971). A plain view seizure must satisfy the following requirements: there must be a prior valid intrusion; the discovery of the evidence must be inadvertent; and the officer must have good reason to believe that the exposed item is incriminating — that is, there must be some nexus between the item to be seized and criminal behavior.” People v. Torand, Colo., 622 P.2d 562, 565-66 (1981).
In addition to setting forth these operative principles for resolution of the suppression issue, we noted that if the officer’s observa*1064tions of the highschool ring took place after the discovery of the shotgun and the Pentax camera, for which the consent to search was given, or if the observations of the ring were made in a manner that exceeded the scope of the consent, “then these observations would be rendered invalid as a product of an invalid search.” People v. Torand, supra, 622 P.2d at 567.
On remand the trial court took additional evidence, as it was authorized to do, and expressly determined that Officer Grubb found a shaving bag on a shelf in the defendant’s bathroom after the gun and gun case had already been located but before the Pentax camera had been found; that the shaving bag was open; that Officer Grubb looked in it and saw no camera but did see a large quantity of men’s and women’s jewelry; that Officer Grubb was unaware of the defendant’s possible involvement in any other burglary or sexual assault at this time; that Officer Grubb removed the shaving bag from the bathroom shelf and took it into the living room where he thoroughly searched its contents; that Officer Grubb removed the ring from the shaving kit, examined it, and then questioned the defendant about the inscription and initials inside the ring. On the basis of these findings the trial court concluded that the manner in which the ring was removed from the shaving kit and examined in detail by Officer Grubb exceeded the scope of the defendant’s consent and could not be justified under the plain view doctrine. Accordingly, the trial court granted the defendant’s motion to suppress because the subsequent seizure, pursuant to warrant, of the class ring and Kodak 110 camera was the fruit of the initial illegality.1
The result reached by the majority ignores the trial court’s detailed findings of fact and its judicious application of pertinent principles of law to those findings. The majority simply substitutes its own assessment of the facts for that of the trial judge. The express findings of the trial judge negate any notion that the officer reasonably suspected the ring to have .been connected somehow with criminal activity or that his examination of it was merely a superficial scrutiny of an object that otherwise was in plain view during the search for the Pentax camera. The majority’s holding cannot be squared with the traditional and longstanding role of this court in matters of appellate review. I would affirm the order of suppression.
I am authorized to say that Justice ERICKSON joins me in this dissent.

. The court found that several hours after the search, Officer Goddard contacted the victim of the sexual assault and, relying on Officer Grubb’s observations of the ring, he questioned her about the ring. She stated that it was hers and had been taken in the burglary of her apartment on December 10, 1979, in the course of which she was sexually assaulted. The court also found that during Officer Goddard’s discussion with the victim concerning the ring, she mentioned that the Kodak 110 camera had been taken from her apartment at the same time. Officer Goddard used this information in obtaining the subsequent search warrant and it was on this basis that the court concluded that the seizure of the Kodak 110 camera was the fruit of Officer Grubb’s initial illegality in seizing the ring.